AFFIRMED and Opinion Filed August 29, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00241-CR

                 TRINH HOANG DIEM NGUYEN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1800357-Q

                         MEMORANDUM OPINION
                  Before Justices Molberg, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      After a plea of not guilty and trial by jury, appellant Trinh Hoang Diem

Nguyen was convicted of manslaughter. See TEX. PENAL CODE ANN. § 19.04. The

jury found that appellant used a deadly weapon, her vehicle, and assessed

punishment. The trial court entered a judgment of conviction and sentenced

appellant to twenty years’ confinement. In two issues, appellant contends that (1) the

evidence was legally insufficient to establish the required mental state for

manslaughter and (2) the trial court erred in admitting certain evidence over her

objections on grounds of hearsay and the Confrontation Clause of the U.S.

Constitution. We affirm the judgment.
                                 BACKGROUND

      On April 20, 2017, at around 3:00 p.m., appellant was driving southeast on

Lemmon Avenue in Dallas, Texas, just west of the Dallas North Tollway. Witnesses

testified that appellant was driving erratically and weaving in and out of traffic. As

she approached Kings Road, appellant’s vehicle jumped the curb and struck a fire

hydrant, causing her driver-side airbag to deploy. The vehicle then continued across

Kings Road, jumped the curb on the other side, and struck Pedro Hernandez, a

pedestrian who was walking to work. The vehicle traveled another hundred feet or

so, dragging Hernandez for about twelve feet. After hitting a utility pole and

snapping it in two places, appellant’s vehicle crashed into a second utility pole and

stopped. Several onlookers gathered to provide assistance. Among them was a nurse

who attempted CPR on Hernandez. Others called 911. An ambulance arrived and

transported Hernandez to Parkland Hospital, where he was pronounced dead. An

autopsy revealed that Hernandez died as a result of blunt-force injuries.

      After the crash, appellant exited her vehicle. Witnesses testified that she

appeared calm and emotionless. Appellant walked into a nearby car dealership and

went into the restroom. An employee at the dealership testified that when appellant

came out of the restroom, she was on the phone and he heard her say, “I think I

totaled my car.” Appellant went back to the crash site and spoke with Dallas Police

Department (DPD) Officer Greg Valtadoros, the first officer to arrive at the scene.

Officer Valtadoros testified that appellant stated that she was “looking at her GPS”

                                         –2–
and “was not familiar with the area.” Appellant also spoke with Ronald Cathart, a

former DPD detective and current investigator working with the Dallas County

District Attorney’s office. Cathart testified that appellant “told me that wind blew

her car up on the sidewalk.”

      Officer Michael Phillips, an accident investigator for the DPD traffic division,

was assigned to the case. Officer Phillips executed a search warrant for the event

data recorder of appellant’s vehicle, which was being held at a DPD impound lot.

The event data recorder, often called the “black box,” is a subcomponent of the

vehicle’s airbag control module. The black box records certain information about

the vehicle when an “event” occurs—i.e., the vehicle undergoes very sudden

acceleration or deceleration. The information includes the vehicle’s speed and

certain driver inputs, such as whether the brake and accelerator pedals are being

pressed and whether the anti-lock brake system is engaged. Once he retrieved the

black box, Officer Phillips connected it to his laptop to retrieve the data using

software developed by Robert Bosch LLC. The Bosch software takes the raw data

from the black box and generates a “crash data report” that includes the information

above.

      The report, which was admitted over appellant’s objection, showed that the

black box recorded two “events” separated by 1.9 seconds. Officer Phillips offered

his opinion, also admitted over appellant’s objection, that the first event

corresponded with appellant’s collision with the fire hydrant, while the second event

                                        –3–
corresponded with the vehicle striking the second utility pole. The report indicated

that appellant was travelling fifty miles per hour at the first event, and other

testimony established appellant was traveling fifteen miles per hour in excess of the

posted speed limit. The crash data report reflected that the vehicle was traveling at

thirty-six miles per hour when the second event occurred. Officer Phillips opined

that, based upon the report, from the time the vehicle struck the fire hydrant to the

time the vehicle crashed into the second utility pole, neither the brake nor the

accelerator was being depressed and the vehicle was “coasting.”

      Appellant was indicted for manslaughter and the lesser-included offense of

criminally negligent homicide. See TEX. PENAL CODE ANN. §§ 19.04, 19.05. The jury

trial commenced on February 10, 2020. The jury found appellant guilty of

manslaughter, made an affirmative deadly-weapon finding, and assessed

punishment at 20 years’ confinement and a $10,000 fine. The trial court accepted

the jury’s findings and entered judgment accordingly. This appeal followed.

                                  DISCUSSION

I.    SUFFICIENCY OF THE EVIDENCE

      In her first issue, appellant contends that the evidence was insufficient to

establish her mental state of recklessness for the charged crime of manslaughter. She

argues that, at most, the evidence was sufficient to convict her of criminally

negligent homicide and we should either remand for a new trial or render judgment

on the lesser-included offense.

                                        –4–
      A.     Standard of Review

      Due process requires that the State prove every element of a charged offense,

including the defendant’s mental state where applicable, beyond a reasonable doubt.

See Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018). When reviewing

whether the evidence is sufficient to support a criminal conviction, we consider

whether “after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Id. (emphasis in original) (quoting Jackson v. Virginia, 443

U.S. 307, 319 (1979)). This standard tasks the factfinder with resolving conflicts in

the testimony, weighing the evidence, and drawing reasonable inferences from basic

facts. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); See also

Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013) (jury is the sole judge

of credibility and weight to be attached to the testimony of witnesses); TEX. CODE

CRIM. PROC. ANN. art. 38.04 (jury is the exclusive judge of the facts proved and

weight given to the testimony). We may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder. Dewberry v.

State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). We are not permitted to use a

“divide and conquer” strategy for evaluating sufficiency of the evidence because that

approach does not consider the cumulative force of all the evidence. Murray, 457

S.W.3d at 448.



                                         –5–
      It is not necessary that the evidence directly prove the defendant’s guilt;

circumstantial evidence is as probative as direct evidence in establishing a

defendant’s guilt, and circumstantial evidence can alone be sufficient to establish

guilt. Nisbett, 552 S.W.3d at 262. Each fact need not point directly and

independently to guilt if the cumulative force of all incriminating circumstances is

sufficient to support the conviction. Id. When the evidence requires the factfinder to

make inferences, we determine whether the necessary inferences are reasonable

based upon the combined and cumulative force of all the evidence when viewed in

the light most favorable to the verdict. Murray, 457 S.W.3d at 448. When the record

supports conflicting inferences, we presume the factfinder resolved the conflicts in

favor of the verdict, and we defer to that determination. Id. at 448–49.

      B.     Applicable Law

      Under the Penal Code, a person commits the offense of manslaughter if the

person “recklessly causes the death of an individual.” TEX. PENAL CODE ANN. §

19.04(a). In contrast, a person commits the offense of criminally negligent homicide

if the person “causes the death of an individual by criminal negligence.” Id.

§ 19.05(a). Criminally negligent homicide is a lesser-included offense of

manslaughter, “because the two offenses differ only in that criminally negligent

homicide requires a less culpable mental state.” Stadt v. State, 182 S.W.3d 360, 364

(Tex. Crim. App. 2005). The mental states required for the two offenses are defined

in subsections (c) and (d) of Penal Code section 6.03:

                                         –6–
      (c) A person acts recklessly, or is reckless, with respect to
      circumstances surrounding his conduct or the result of his conduct
      when he is aware of but consciously disregards a substantial and
      unjustifiable risk that the circumstances exist or the result will occur.
      The risk must be of such a nature and degree that its disregard
      constitutes a gross deviation from the standard of care that an ordinary
      person would exercise under all the circumstances as viewed from the
      actor’s standpoint.

      (d) A person acts with criminal negligence, or is criminally negligent,
      with respect to circumstances surrounding his conduct or the result of
      his conduct when he ought to be aware of a substantial and unjustifiable
      risk that the circumstances exist or the result will occur. The risk must
      be of such a nature and degree that the failure to perceive it constitutes
      a gross deviation from the standard of care that an ordinary person
      would exercise under all the circumstances as viewed from the actor’s
      standpoint.

TEX. PENAL CODE ANN. § 6.03(c), (d). The difference between manslaughter and

criminally negligent homicide, therefore, is the difference between “conscious risk

creation” and “inattentive risk creation.” See Stadt, 182 S.W.3d at 364 (quoting

Lewis v. State, 529 S.W.2d 550, 553 (Tex. Crim. App. 1975).

      Both manslaughter and criminally negligent homicide are “result of conduct”

crimes, meaning that “the culpable mental state relates to the result of the conduct,

i.e., the causing of the death.” Schroeder v. State, 123 S.W.3d 398, 400 (Tex. Crim.

App. 2003); See also Britain v. State, 412 S.W.3d 518, 520 (Tex. Crim. App. 2013)

(“Manslaughter is a result-oriented offense: the mental state must relate to the results

of the defendant’s actions.”); Stinecipher v. State, 438 S.W.3d 155, 161–62 (Tex.

App.—Tyler 2014, no pet.) (“Criminally negligent homicide is a result-oriented

offense, with the gravamen of the offense being an individual’s death.”). But it is not

                                          –7–
necessary for the State to prove awareness of a specific risk to a specific individual.

Nicholson v. State, 594 S.W.3d 480, 489 (Tex. App.—Waco 2019, pet. granted)

(citing Trepanier v. State, 940 S.W.2d 827, 829 (Tex. App.—Austin 1997, pet.

ref’d)).

       C.    Analysis

       Appellant advances two arguments why there was insufficient evidence of

recklessness. First, she argues that the evidence established that she “was not aware

of the risk surrounding her conduct, and due to the lack of awareness of the risk,

could not disregard that risk.” Second, she argues that there was no evidence that her

“conduct was such that she affirmatively created any risk.”

       We begin with whether appellant’s conduct created a substantial and

unjustifiable risk that a death would result. Appellant contends that “[t]here was no

proof submitted that any of [her] conduct was such that she affirmatively created any

risk.” We disagree. Two witnesses testified about appellant’s driving leading up to

the incident. Feign Draper and Julian Carajal were driving southeast on Lemmon

Avenue when they noticed appellant’s vehicle behind them. Draper testified that he

saw appellant’s vehicle in his rearview mirror tailgating him “two or three times.”

He said the vehicle went “from the middle lane, to the right lane, back to the middle

lane, between weaving in and out of traffic.” He did not see the vehicle signal for

the lane changes. Draper also testified that “the way [appellant] was weaving in and

out, she was speeding through there like she was in her – in a rush to get somewhere.”

                                         –8–
He described her driving as “Very aggressive. Very erratic.” Carajal testified he

noticed appellant’s vehicle approaching in his rearview mirror. He said the vehicle

was moving “quicker” than the flow of traffic, “coming in and out of lanes,” and

“trying to get around cars.” He did not see appellant’s vehicle using turn signals.

Carajal testified that as appellant’s vehicle approached his, he had to apply his brakes

to avoid being hit. It was immediately after the near-miss that appellant’s vehicle

“went straight over to the sidewalk” and struck Hernandez. Asked to describe

appellant’s driving, Carajal responded, “It looked like she was in a hurry.

Erratically.” On this record, we conclude the evidence was sufficient for the jury to

conclude beyond a reasonable doubt that appellant’s driving created a substantial

risk of a resulting death. See Trepanier, 940 S.W.2d at 829 (driver consciously

created risk by weaving in and out of traffic at inappropriate speed and attempting

to pass delivery truck on the right by driving on unimproved shoulder of roadway

where he struck and killed a bicyclist); Pardun v. State, No. 05-16-00792-CR, 2017

WL 5897897, at *4 (Tex. App.—Dallas Nov. 29, 2017, pet. ref’d) (mem. op., not

designated for publication) (driver created risk by “blowing past” other drivers at

nearly twenty miles per hour over the posted speed limit and failing to stop in time

to avoid a collision).

      Appellant argues that her conduct did not rise to the level of recklessness. At

oral argument, appellant’s counsel explained that in cases where juries have found

recklessness, some affirmative conduct beyond the act of speeding and weaving in

                                          –9–
and out of traffic, which counsel termed “speeding plus,” supported the finding that

the accused consciously created the risk. In Williams v. State, for example, the

defendant driver struck and killed a jogger on the shoulder of a road after ingesting

muscle relaxants and “continu[ing] to drive even though he was losing

consciousness.” See 531 S.W.3d 902, 913 (Tex. App.—Houston [14th Dist.] 2017,

pet. granted) aff’d, 585 S.W.3d 478 (Tex. Crim. App. 2019). The court of appeals

affirmed his conviction for manslaughter, holding in part that the above evidence

was sufficient to show recklessness. Appellant argues that the ingestion of drugs was

the affirmative conduct that created a substantial and unjustifiable risk to the

pedestrians.1

        We reject appellant’s argument. To prove the mental-state element of

manslaughter, the State must prove beyond a reasonable doubt that appellant

engaged in conduct that created a substantial and unjustifiable risk of death to others


    1
      Appellant cites two other cases for this argument, but both are distinguishable. In Atkinson v. State,
517 S.W.3d 902, 905 (Tex. App.—Corpus Christi 2017, no pet.), the defendant was accused of murder, but
the jury found him guilty of manslaughter. The court of appeals concluded that the evidence was sufficient
for the jury to find that the defendant killed the victim intentionally. See id. at 906. Because the evidence
was sufficient to prove the mental-state element of murder, it was also sufficient to prove the mental state
for the lesser-included offense of manslaughter. See id. (citing TEX. PENAL CODE ANN. § 6.02(e) (“Proof
of a higher degree of culpability than that charged constitutes proof of the culpability charged.”)). Appellant
also cites Davis v. State, 955 S.W.2d 340, 352 (Tex. App.—Fort Worth 1997, pet. ref’d), in which the
defendant, a periodontist and oral surgeon, was convicted of manslaughter after he administered a fatal dose
of sedatives to a patient. On appeal, the defendant did not challenge the sufficiency of the evidence of his
mental state, but rather argued certain evidence was prohibited character evidence and should have been
excluded. See id. at 346–47. The court of appeals concluded the trial court did not err in admitting the
evidence because it was relevant to the “conditions and circumstances under which” the defendant over-
sedated the victim. See id. at 349. Atkinson nor Davis do not inform our analysis of appellant’s “speeding
plus” argument because neither case involved the circumstances under which a driver can be found to act
recklessly in the operation of a motor vehicle.


                                                    –10–
and consciously disregarded that risk. See TEX. PENAL CODE ANN. §§ 6.03(c),

19.04(a); Stadt, 182 S.W.3d at 364. Nothing in the Penal Code suggests that the

conduct must be outside of or in addition to the act of driving itself. For this

proposition, Williams itself is instructive. There, the jury was instructed that it could

find appellant guilty of recklessly causing the victim’s death by several means,

including:

      (1) leaving the roadway in his car and traveling onto the shoulder of the
      road, (2) driving his car on the shoulder of a roadway, (3) driving his
      car at an unsafe speed for road conditions and road shoulder conditions,
      (4) failing to maintain a proper lookout and avoid hitting [the victim]
      with his car, (5) failing to properly steer and apply brakes, causing his
      car to collide with Treesh, or (6) driving a car after ingesting drugs[.]

Williams, 531 S.W.3d at 911–12. The court explained that proof of any one of these

alternative means was sufficient to support the defendant’s conviction. See id. at 912

(citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004)). Analyzing the

evidence, the court concluded that it was “sufficient to support all of the alternatives

presented to the jury with the sole exception of driving at an unsafe speed.” Id. As

the court observed, the operative question regarding the defendant’s mental state is

“whether his reckless driving caused [the victim’s] death” because “[r]ecklessness

can be applied generally to the act of driving.” Williams, 531 S.W.3d at 912.

      We agree with the Williams court’s analysis. The evidence here showed that

appellant was speeding, tailgating, weaving in and out of traffic, and not using a turn

signal to indicate lane changes. It also showed that when appellant’s vehicle jumped

onto the curb, she failed to take actions, such as braking or veering back onto the
                                        –11–
road, which would have avoided running over Hernandez. This evidence was

sufficient for the jury to conclude that appellant created the risk; there was no need

for the State to prove that she engaged in some additional conduct, such as taking

drugs. See Williams, 531 S.W.3d at 912.

      We now turn to whether the evidence was sufficient for the jury to find beyond

a reasonable doubt that appellant consciously disregarded that risk. Appellant

contends that “[t]he only testimony elicited with respect to statements made by the

Appellant about circumstances surrounding the accident was that she had been

blown off the roadway and that she didn’t mean to hurt him.” We disagree that this

was the only evidence the jury could consider. By its nature, a culpable mental state

must generally be inferred from the circumstances. Nisbett, 552 S.W.3d at 267. “We

cannot read an accused’s mind, and absent a confession, we must infer his mental

state from his ‘acts, words and conduct.’” Id. (internal punctuation omitted). For

example, “[a]ttempts to conceal incriminating evidence, inconsistent statements, and

implausible explanations to the police are probative of wrongful conduct and are

also circumstances of guilt.” Ex Parte Weinstein, 421 S.W.3d 656, 668 (Tex. Crim.

App. 2014).

      Here, the jury heard testimony from officers who spoke with appellant after

the incident. Officer Valtadoros was asked whether there was anything he believed

distracted appellant from her driving based on his conversation. He replied that

appellant “did say that she was looking at her GPS and that she was not familiar with

                                        –12–
the area.” Detective Cathart questioned appellant to determine why the vehicle left

the roadway and was driving on the sidewalk. He testified that appellant “told me

that the wind blew her car up on the sidewalk.” Detective Cathart explained that “the

only time I’ve ever seen a car get blown up on the sidewalk is when we’ve had

tornadoes come through the metroplex.” Officer Phillips similarly testified the only

cases in which he had heard of vehicles being blown off the roadway was “in a

tornadic event.” The jury also heard evidence of the weather conditions. Draper

testified that it was a sunny day, the roads were dry, and there was no wind. Courney

Colston, a sales consultant at the car dealership, testified that it was a clear day and

there was no wind. On this record, the jury could have reasonably found that

appellant’s statements to the police were inconsistent and her explanation about the

wind was implausible. See Nisbett, 552 S.W.3d at 267; Weinstein, 421 S.W.3d at

668.

       After reviewing the evidence in the light most favorable to the conviction, we

conclude a reasonable jury could have found beyond a reasonable doubt that

appellant created a substantial and unjustifiable risk of death and was aware of but

consciously disregarded that risk. We overrule appellant’s first issue.

II.    ADMISSION OF EVIDENCE

       In her second issue, appellant contends that the trial court erred in admitting

the crash data report from her vehicle’s black box into evidence. She argues that the



                                         –13–
report constituted inadmissible hearsay and its admission violated the Confrontation

Clause of the Sixth Amendment.

      A.     Standard of Review

      We review a trial court’s ruling to admit or exclude evidence for an abuse of

discretion. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). A trial

court’s ruling constitutes an abuse of discretion only when it falls outside the zone

of reasonable disagreement. Id. A trial court does not abuse its discretion if its ruling

“is reasonably supported by the record and is correct under any theory of law

applicable to the case.” Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App.

2002).

      B.     Applicable Law

      Hearsay is a “statement” that “(1) the declarant does not make while testifying

at the current trial or hearing; and (2) a party offers in evidence to prove the truth of

the matter asserted in the statement.” TEX. R. EVID. 801(d). The term “statement”

means “a person’s oral or written verbal expression, or nonverbal conduct that a

person intended as a substitute for verbal expression.” TEX. R. EVID. 801(a). The

“declarant” is “the person who made the statement.” TEX. R. EVID. 801(b).

      The Confrontation Clause of the Sixth Amendment of the United States

Constitution provides that “‘[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to be confronted with the witnesses against him.’” U.S. CONST. AMEND.

VI. The Confrontation Clause “provides a simple yet unforgiving rule: the State may

                                         –14–
not introduce a testimonial hearsay statement unless (1) the declarant is unavailable

to testify and (2) the defendant had a prior opportunity to cross-examine the

declarant.” Lee v. State, 418 S.W.3d 892, 895 (Tex. App.—Houston [14th Dist.]

2013, pet. ref’d) (citing Bullcoming v. New Mexico, 564 U.S. 647, 658 (2011)). The

threshold inquiry in analyzing an alleged violation of the Confrontation Clause is

whether the hearsay at issue is “testimonial.”2 Id. (citing Crawford v. Washington,

541 U.S. 36, 51 (2004)). The Supreme Court identified three kinds of out-of-court

statements that could be considered testimonial:

             ex parte in-court testimony or its functional equivalent—that is,
              materials such as affidavits, custodial examinations, prior
              testimony that the accused was unable to cross-examine, or
              similar pretrial statements that declarants would reasonably
              expect to be used prosecutorially;

             extrajudicial statements contained in formalized testimonial
              materials, such as affidavits, depositions, prior testimony, or
              confessions; and

             statements that were made under circumstances which would
              lead an objective witness reasonably to believe that the statement
              would be available for use at a later trial.

Langham v. State, 305 S.W.3d 568, 576 (Tex. Crim. App. 2010) (quoting Crawford,

541 U.S. at 51–52).




    2
     Although evidentiary rulings are usually reviewed for an abuse of discretion, a statement’s testimonial
nature is a question of law that we review de novo. Lee, 418 S.W.3d at 895.
                                                  –15–
      C.     Analysis

      In order to determine whether the crash data report generated from the black

box of appellant’s vehicle constitutes hearsay, we must determine whether it

constituted the statement of a person. The State argues that it did not, because the

black box is a device that merely records physical information and stores that data

until it is retrieved. We agree.

      Texas courts, including this one, have recognized a distinction between

“computer-generated data” and “computer-stored data.” See, e.g., Stevenson v. State,

920 S.W.2d 342, 343 (Tex. App.—Dallas 1996, no pet.) (en banc); Murray v. State,

804 S.W.2d 279, 284 (Tex. App.—Fort Worth 1991, pet. ref’d). In Murray, our sister

court concluded that a printout generated from an electronic door lock in a hotel was

“computer-generated data” and therefore not hearsay. See id. The court based its

reasoning in part on the following analysis in a Texas Bar Journal article by

Professor David Schlueter:

      Although use of terms of art such as “read” or “say” might lead one to
      assume that a hearsay problem is present . . . it would be incorrect to
      assume that a hearsay problem is present anytime a machine “talks,”
      transmits data, or otherwise communicates information.

      ....

      [C]an a machine, in itself, be a “declarant” and can it make
      “statements?” The answer to the first question is “no.” Mechanical
      devices, like bloodhounds, are not persons and cannot be “declarants.”
      But they can serve as vehicles for storing or transmitting “statements”
      made by a “person.” Thus, if Officer Jones . . . was reading information
      which had been entered by a person, such as a business ledger or letter,
      those portions of the hearsay definition dealing with a statement by a
                                       –16–
        declarant would be satisfied. If, however, Officer Jones was reading
        information which was simply being automatically recorded by the
        machine, such as climatological data, a hearsay problem is not
        presented. The mere fact that the same data was ultimately printed in
        hard copy would not convert it into hearsay.

Id. (quoting David A. Schlueter, Hearsay—When Machines Talk, 53 TEX. B.J. 1135

(Oct. 1990)). In his article, Professor Schlueter criticized this Court’s decision in

May v. State, 784 S.W.2d 494 (Tex. App.—Dallas 1990, pet. ref’d). There, a panel

of this Court referred to a computer readout from an intoxilyzer as hearsay but

ultimately held that the evidence from it was inadmissible because the State failed

to lay the proper predicate. See id. at 498. Six years later, this Court, sitting en banc,

considered the question of whether intoxilyzer results constitute hearsay. Stevenson,

920 S.W.2d at 343. Relying on Murray and similar cases, we concluded that “[t]he

intoxilyzer instrument is a computer, not a person” and “[b]y definition, therefore,

the intoxilyzer is not a declarant.”3 Id. at 343 (citing Murray, 804 S.W.2d at 284; Ly

v. State, 908 S.W.2d 598, 600 (Tex. App.—Houston [1st Dist.] 1995, no pet.)

(electronic monitoring computer not declarant)).

        Here, the State offered the testimony of Officer Phillips to lay the foundation

for admitting the crash data report. On appellant’s objection, the trial court excused

the jury and heard testimony from Officer Phillips to determine the report’s


    3
      Appellant argues Murray was improperly decided but does not address Stevenson. Even if we were
inclined to revisit Stevenson, as a panel of this Court, we have no authority to do so. See Daniel v. State,
641 S.W.3d 486 (Tex. App.—Austin 2021, pet. filed) (court of appeals bound by its prior decisions absent
intervening change in statutory law or contrary decision by the en banc court or the Court of Criminal
Appeals).
                                                  –17–
admissibility. Officer Phillips testified that the black box of appellant’s vehicle is

programmed to record certain conditions and driver inputs surrounding “events.” He

stated that the black box recorded data related to two events from the vehicle’s most

recent ignition cycle—appellant’s collision with the fire hydrant and its collision

with the second utility pole. The data was stored in the black box as a “CDRX file”

which “means nothing to human beings.” However, by connecting the black box and

running the Bosch software on the file, Officer Phillips was able to generate the crash

data report, which “could be printed up as a PDF.” Although he did not investigate

the scene of the crash himself, Officer Phillips testified that he compared the crash

data report to photographs of the scene and diagrams prepared by other officers. He

concluded that the data on the black box was a reliable indicator of the inputs to the

vehicle immediately before the crash, stating: “Everything I see here makes me

believe that this data that we’ve kept that has been captured was captured during the

crash that we’re discussing here today.”

       We conclude the crash data report constitutes computer-generated data

containing objectively recorded facts. The black box of appellant’s vehicle is a

computer and, by definition, cannot be a declarant for purposes of the rule against

hearsay. Stevenson, 920 S.W.2d 343. Further, to the extent appellant argues that the

report constitutes hearsay because it records inputs from the driver, we conclude that

such inputs are not “statements” within the meaning of the hearsay rule. The types

of inputs the black box records, such whether the brake or accelerator pedals were

                                        –18–
depressed or whether the steering wheel was being turned, do not constitute the

driver’s “oral or written verbal expression, or nonverbal conduct that [the driver]

intended as a substitute for verbal expression.” TEX. R. EVID. 801(a).

      Appellant argues in the alternative that although the raw data recorded by the

black box might not be hearsay, the report generated by it is testimonial because it

was prepared by a person using a software program written by a person. We need

not consider whether admission of the crash data report violated the Confrontation

Clause on grounds that it was generated by a person because that person, Officer

Phillips, testified at trial and was subject to cross-examination. See Crawford, 541

U.S. at 59, n.9 (“When a declarant appears for cross-examination at trial, the

Confrontation Clause places no constraints at all on the use of his prior testimonial

statements.”); see also Cheek v. State, No. 07-08-00418-CR, 2010 WL 2836974, at

*2 (Tex. App.—Amarillo July 20, 2010, no pet.) (mem. op., not designated for

publication) (declining to address whether intoxilyzer data presented Confrontation

Clause issue because the intoxilyzer’s operator appeared at trial to testify).

      Nor are we persuaded by appellant’s argument that the crash data report

constituted testimonial evidence by virtue of the fact that people programmed the

software used to retrieve the data and render it as a legible report. Although we have

found no Texas cases directly addressing this argument, other courts across the

country have considered and rejected it. In State v. Ziegler, on remarkably similar

facts to this case, the Minnesota Court of Appeals held that a report generated by a

                                         –19–
vehicle’s event data recorder did not constitute “testimonial statements of the people

who wrote the computer program that operates” the device. 855 N.W.2d 551, 557

(Minn. Ct. App. 2014). The court reasoned: “To be sure, there can be no statements

which are wholly machine-generated in the strictest sense; all machines were

designed and built by humans. But certain statements involve so little intervention

by humans in their generation as to leave no doubt that they are wholly machine-

generated for all practical purposes.” Id. (quoting United States v. Lamons, 532 F.3d

1251, 1263 n.23 (11th Cir. 2008)); see also United States v. Hayes, 612 Fed. App’x

673, 675 (4th Cir. 2015) (finding no error in admission of report automatically

generated by computer program indicating defendant shared child pornography

because “[d]ata generated by a machine, where the only source of the statement is

the machine printout and not a person, is not subject to the Confrontation Clause”).

We agree with the reasoning in these cases. The record reflects that the State did not

offer the testimonial statements of the programmers who wrote the Bosch software.

Rather, it offered the report generated by that software.

      We conclude the trial court did not err in admitting the crash data report and

overrule appellant’s second issue.

                                  CONCLUSION

      We conclude the evidence was legally sufficient for the jury to find beyond a

reasonable doubt that appellant recklessly caused the death of Pedro Hernandez. We

further conclude the crash data report generated from the black box of appellant’s

                                        –20–
vehicle does not constitute hearsay and its admission in evidence did not violate

appellant’s rights under the Confrontation Clause of the Sixth Amendment. We

overrule appellant’s issues and affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE


Do Not Publish
Tex. R. App. P. 47.2(b)
200241F.U05




                                        –21–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TRINH HOANG DIEM NGUYEN,                      On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1800357-Q.
No. 05-20-00241-CR          V.                Opinion delivered by Justice
                                              Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee                  Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered August 29, 2022




                                       –22–